Citation Nr: 1705468	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  15-07 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. B.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran served with the Philippine Guerilla Service from October 1944 to January 1946.  He died in June 2002, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.

The appellant testified before the undersigned by videoconference hearing in November 2015.

The Board notes that the appellant has also perfected an appeal of the issue of entitlement to nonservice-connected death pension benefits.  However, it appears that there is a hearing request pending with respect to this issue, and that the RO has not yet certified the issue to the Board.  Thus, it will not be further addressed in this decision.


FINDINGS OF FACT

1.  The Veteran died in June 2002; the immediate cause of death listed on his death certificate was cardio-respiratory arrest; the underlying cause of death was listed as cerebrovascular accident, right hemiparesis.   

2.  At the time of the Veteran's death, service connection was not in effect for any disabilities; none of the causes of death listed on his death certificate are related to his military service.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Letters dated in June 2014 and August 2014 satisfied the duty to notify requirements.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The evidence of record contains the Veteran's death certificate, as well as records of private treatment prior to his death.  The Veteran's service treatment records are not available.  (When a claimant's treatment records are lost or destroyed, the VA has a "heightened" duty to assist in the development of the claim.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).)  Nevertheless, with respect to the issue of entitlement to service connection for the cause of the Veteran's death, the Board acknowledges that no VA medical opinion was obtained but finds that none was necessary.  This is so because there is no persuasive evidence of pertinent disability in service, and no persuasive evidence suggesting a relationship between his service and death.  To the contrary, there is no persuasive evidence whatsoever in the file to suggest such an etiological relationship.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Charles v. Principi, 16 Vet. App. 370 (2002).  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A (a)(2).  There is otherwise no indication of relevant, outstanding records that would support the appellant's claim.  38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(1)-(3).

II.  Service Connection for Cause of Death

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.

For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 .

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Facts and Analysis

The record shows that the Veteran served on active duty from October 1944 to January 1946.  As noted above, his service treatment records are not available.

In 1953, the Veteran sought service connection for various disabilities, including hypertension.  At that time, the Veteran reported that his battalion surgeon had told him that the Veteran had high blood pressure.  The claims file contained no medical records showing a diagnosis of hypertension.

An affidavit dated in March 1953 from A.A.Z., who identified himself as the Veteran's former platoon leader, stated that he recalled the Veteran's "irritability and temperance due to his sickness known as high blood pressure or hypertension as early as November 1, 1945 for the reason that the serviceman refused to eat pork and other foods with fat or lard; and further that at night time he used to take a bath to reduce his high blood pressure."  Service connection for hypertension was denied in a March 1954 rating decision on the basis that the disability was not shown by the evidence of record.  

A private physician's statement dated in September 2014 noted that the Veteran had been hospitalized in February 1996 for cardiovascular disease; thrombosis, left middle cerebral artery; ischemic heart disease; and pulmonary tuberculosis, minimal.  

Another physician's statement dated in September 2014 noted that the Veteran had been his patient for a long time and had been treated for "dizziness, body weakness, flat on bed and unable to perform daily activities like eating alone, change clothes, etc."  The physician also noted the February 1996 hospitalization, and that the Veteran had died in June 2002 from a stroke.

Service connection was not in effect for any disability at the time of the Veteran's death.  The Veteran's death certificate shows that he died in June 2002.  The immediate cause of death listed on his death certificate was cardio-respiratory arrest; the underlying cause of death was listed as cerebrovascular accident, right hemiparesis.   

The appellant has testified that she believes the Veteran had hypertension in service that contributed to his fatal stroke.
The Board has considered all of the evidence of record and finds that the basic criteria for service connection for the cause of death have not been met.  There is no medical evidence of any event in service or any illness or disability beginning in or related to service which played any role in bringing about the Veteran's death.  While the Veteran filed a claim for service connection for disabilities including hypertension in 1953, seven years after his separation from service, there is no medical evidence showing a diagnosis of hypertension in service or at any time.  The March 1953 statement of his platoon leader would constitute lay evidence that the Veteran believed he had hypertension; however,   it would not be medical evidence of such a diagnosis.  Further, there is no medical evidence of record of a nexus between hypertension, even if demonstrated, and the fatal stroke.

To the extent that the appellant contends that the Veteran had hypertension beginning in service that resulted in his fatal stroke, she is not competent to make those assertions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

For all of the reasons listed above, the Board finds that the criteria for service connection for the cause of the Veteran's death have not been met and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).



ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


